Court of Appeals
                              Sixth Appellate District of Texas

                                       JUDGMENT


In re Gilead Sciences, Inc.                                     Original Mandamus Proceeding

No. 06-21-00030-CV                                       Memorandum Opinion delivered by Justice
                                                         Stevens, Chief Justice Morriss and Justice
                                                         Burgess participating.


        As stated in the Court’s opinion of this date, we find that the Relator’s petition for writ of
mandamus should be conditionally granted, and we direct the trial court to (1) to withdraw the
April 5 order denying Gilead’s motion for a stay of proceedings and (2) to enter an order granting
Gilead’s motion to stay proceedings until entry of final judgment in the Pennsylvania Action. The
writ will issue only if the trial court fails to act in accordance with this opinion.
                                                          RENDERED SEPTEMBER 30, 2021
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk